DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
 This action is in reply to the claims filed on 02/20/2020  
Claims 1-2, 5, 14, and 19 are amended.
Claims 25-30 are added.
Claims 3, 7, 9-12, and 21-24 are  canceled.
Claims 1-2, 4-6, 8, 13-20, and 25-30 are  currently pending and have been examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-6, 8, 13-14, and 25-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,607,303. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the recited claims are taught by claims 1-19 of the ‘303 patent. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Claim Rejections - 35 USC § 101
 Claims 15 and 17-20 are rejected under 35 U.S.C. § 101. The claims are drawn to ineligible patent subject matter, because the claims are directed to a recited judicial exception to patentability (an abstract idea), without claiming something significantly more than the judicial exception itself.
Claims are ineligible for patent protection if they are drawn to subject matter which is not within one of the four statutory categories, or, if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself. Alice Corp. v. CLS Bank Int'l, 375 U.S. ___ (2014).  Accordingly, claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea). In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. Claims which integrate the exception into a practical application of that exception are directed to patent eligible subject matter under 35 U.S.C. 101. If the claim fails to integrate the exception into a practical application of that exception, the claim is directed to an abstract idea.  Finally, if the claims are directed to a judicial exception to patentability, the claims are then analyzed determine whether the claims are directed to patent eligible subject matter by reciting meaningful limitations which transform the judicial exception into something significantly more than the judicial exception itself. If they do not, the claims are not directed towards eligible subject matter under 35 U.S.C. § 101.
Regarding independent claims 15 and 20 the claims are directed to one of the four statutory categories (a process and a machine, respectively.) The claimed invention of independent claims 15 and 20 is directed to a judicial exception to patentability, an abstract idea. The claims include limitations which recite elements which can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019:
Mathematical Concepts: mathematical relationships, mathematical formulas or equations, and mathematical calculations;
Certain methods of organizing human activity: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
Mental processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Claims 15 and 20, as a whole, recite the following limitations:
receiving one respective bid for each of the loads, each of the plurality of received bids being generated based on an energy response relating a price and a quantity of power bid for a bidding time period for the respective load; (claims 15, 20; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial utility sales entities would receive bids for energy response based on prices and quantities of power for given time periods and loads)
determining a clearing price for the plurality of received bids; (claims 15, 20; the broadest reasonable interpretation of this limitation recites certain methods of organizing human 
and transmitting the clearing price to each of the loads. (claims 15, 20; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial utility sales entities would transmit prices to customers for services)  
Moving forward, the above recited abstract idea is not integrated into a practical application. 
The added limitations do not represent an integration of the abstract idea into a practical application because:
the claims represent mere instructions to implement an abstract idea on a computer, and merely use a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
the claims merely add insignificant extra-solution activity to the judicial exception (activity which can be characterized as incidental to the primary purpose or product that is merely a nominal or tangential addition to the claim). See MPEP 2106.05(g) and/or
the claims represent mere general linking of the use of the judicial exception to a particular technological environment or field of use. See MPEP 2016.05(h)
 Beyond those limitations which recite the abstract idea, the following limitations are added:
A power grid, comprising: (claim 20; the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use) 
an electric power distribution system configured to transmit electric power from one or more power sources to a plurality of thermostatically controlled loads; (claim 20; the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)  
and a market coordinator configured to perform the method of claim 15. (claim 20; the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)   
The claims, as a whole, are directed to the abstract idea(s) which they recite. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims, as a whole, are directed to the judicial exception.
Turning to the final prong of the test (Step 2B), independent claims 15 and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no meaningful limitations which transform the exception into a patent eligible application. 
As outlined above, the claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of 
Furthermore, no specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Besides performing the abstract idea itself, the generic computer components only serve to perform the court-recognized well-understood computer functions of receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory. See MPEP 2106.05(d). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.  The specification details any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation and because the Alice decision noted that generic structures that merely apply the abstract ideas are not significantly more than the abstract ideas.  Therefore, independent claims 15 and 20 are rejected under 35 U.S.C. §101 as being directed to ineligible subject matter.
Claims 17-19, recite the same abstract idea as their respective independent claims.
The following additional features are added in the dependent claims:
Claim 17:
 wherein the determining the clearing price comprises producing a demand curve by ordering the received bids according to their respective prices.  
 This limitation further recites mental processes since it could be performed in the human mind using pen and paper, and further recites mathematical concepts since it comprises mathematical formulas and operations. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 18:
comparing a total quantity of power bid for the plurality of loads to a feeder power constraint representing the maximum power to be generated during the bidding time period;		
and based on the comparing: if the total quantity of power bid is less than the feeder power constraint, then selecting the clearing price based on a wholesale market price, and 		if the total quantity of power bid is greater than the feeder power constraint, then selecting the clearing price such that the power consumed by bids exceeding the clearing price does not exceed the feeder power constraint.  
 This limitation further recites mental processes since it could be performed in the human mind using pen and paper, and further recites mathematical concepts since it comprises mathematical formulas and operations. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 19:
herein each of the plurality of received bids includes an energy to price function according to a parameter vector, and  
wherein the parameter vector is substantially identical for each of the respective loads.  
 This limitation merely alters the information received in the bids and therefore further recites one or more abstract ideas for the reasons outlined above. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
The above limitations do not represent a practical application of the recited abstract idea. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular 
Furthermore, the added limitations do not direct the claim to significantly more than the abstract idea. No specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Accordingly, none of the dependent claims 17-19, individually, or as an ordered combination, are directed to patent eligible subject matter under 35 U.S.C. 101.
Please see MPEP §2106.05(d)(II) for a discussion of elements that the Courts have recognized as well-understood, routine, conventional, activity in particular fields.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance issued October 17, 2019 which can be found at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
Please see the Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. 573 U.S. ___ (2014) (found at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and the USPTO guidance materials regarding §101 analysis at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0, which includes the Federal Register guidance and notice, a quick reference sheet, and the training slides. See also MPEP §2106.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ilic (U.S. PG Pub. No. 20120083930; hereinafter "Ilic").
As per claim 15, Ilic teaches:
A method of allocating power to a plurality of loads coupled to a power grid, the method comprising:
Ilic teaches a system and method for determining an amount of energy to purchase based on user preferences, wherein the system and method comprises supplying bids from a supplier to a consumer of energy via a power grid. (Ilic: abstract, paragraph [0026, 50, 94-99], Figs. 2, 3, 6, 7)
receiving one respective bid for each of the loads, each of the plurality of received bids being generated based on an energy response relating a price and a quantity of power bid for a bidding time period for the respective load;
Ilic teaches that the system and method may create a mathematical model of energy usage as a function of cost for one or more loads which receive power from a power grid at an end user location, wherein the function may be characterized by a parameter vector (a set of energy amounts demanded each of which is correlated to a given energy price). (Ilic: paragraph [0050, 94-99], Figs. 2, 3, 7) Ilic teaches that, based on mathematical model created, a bid for power for a finite period of time may be submitted to, and received by, an energy supplier. (Ilic: paragraph [0094-99, 104], Fig. 7)
determining a clearing price for the plurality of received bids;
Ilic teaches an electricity market at a secondary level which receives electricity bids and sends market prices based on those bids to one or more primary level local modules. (Ilic: paragraph [0061, 75-76], Figs. 3, 5)
and transmitting the clearing price to each of the loads.  
 Ilic teaches that, responsive to a receipt of a clearing price (and an indication that the user has purchased an amount of energy for which the user has bid), the user's loads may be controlled during the proper time period. (Ilic: paragraphs [0014, 17, 25-27, 45, 54, 66-67, 75-76], Figs. 3, 5)
As per claim 16, Ilic teaches all of the limitations of claim 15, as outlined above, and further teaches:
sending power to a selected one or more of the loads, the loads being selected based on the received bids and the clearing price.  
 Ilic teaches that, responsive to a receipt of a clearing price (and an indication that the user has purchased an amount of energy for which the user has bid), the user's loads may be controlled during the proper time period. (Ilic: paragraphs [0014, 17, 25-27, 45, 54, 66-67, 75-76], Figs. 3, 5)
As per claim 20, Ilic teaches:
A power grid, comprising:
Ilic teaches a system and method for determining an amount of energy to purchase based on user preferences, wherein the system and method comprises supplying bids from a supplier to a consumer of energy via a power grid. (Ilic: abstract, paragraph [0026, 50, 94-99], Figs. 2, 3, 6, 7)
an electric power distribution system configured to transmit electric power from one or more power sources to a plurality of thermostatically controlled loads;
Ilic teaches a system and method for determining an amount of energy to purchase based on user preferences, wherein the system and method comprises supplying bids from a supplier to a consumer of energy via a power grid and distribution system. (Ilic: abstract, paragraph [0026, 50, 94-99], Figs. 2, 3, 6, 7) Ilic teaches a number of loads. (Ilic: paragraph [0050], Fig. 2) Ilic further teaches that the loads may be thermostatically controlled, homogenous loads. (Ilic: paragraph [0023-24, 70, 79, 82, 83])
and a market coordinator configured to perform the method of claim 15.  
Ilic teaches an electricity market at a secondary level which receives electricity bids and sends market prices based on those bids to one or more primary level local modules. (Ilic: paragraph [0061], Figs. 3, 5) See teachings above for the performance of the method of claim 15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-2, 4, 6, 8, 13-14, 25-27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ilic in view of Hao et. al. (U.S. PG Pub. No. 20030041002; hereinafter "Hao") further in view of Philpott et. al. ("Optimized Demand-Side Bids in Day-Ahead Electricity Markets", IEEE Transactions on Power Systems, 21, No. 2, 488, 498, (2006); hereinafter “Philpott”).
As per claim 1, Ilic teaches:
A method comprising:
Ilic teaches a system and method for determining an amount of energy to purchase based on user preferences, wherein the system and method use bids from an energy consumer to an energy supplier. (Ilic: abstract, paragraph [0026], Figs. 6, 7)
determining an energy response function characterized by a parameter vector, the energy response function relating price data for one or more energy prices to quantity data for power to be consumed by a load, the load being  situated to receive power from a power grid;
 Ilic teaches that the system and method may create a mathematical model of energy usage as a function of cost for one or more loads which receive power from a power grid at an end user location, wherein the function may be characterized by a parameter vector (a set of energy amounts demanded each of which is correlated to a given energy price). (Ilic: paragraph [0050, 94-99], Figs. 2, 3, 7)
With respect to the following limitation:
sending the parameter vector as a bid for power for a finite time period based on the energy response to a coordinator;
 Ilic teaches that, based on mathematical model created, a bid for power for a finite period of time may be submitted to an energy supplier. (Ilic: paragraph [0094-99, 104], Fig. 7)
To the extent that Ilic does not explicitly teach that the bid is sent in vector form, Hao teaches this element. Hao teaches that a bid for power may be sent in the form of a set of power amounts demanded (a 
To the extent that Ilic in view of Hao does not explicitly teach that the structure of the energy function is submitted, Philpott teaches this element. Philpott teaches, in the context of parameterized bidding of energy demand into a market coordinator, that a structure of a given energy function may accompany a bid. (Philpott: page 495, col. 2 showing the submission of p(q) and its structure between given ranges of values) Philpott teaches combining the above elements with the teachings of Ilic in view of Hao for the benefit of allowing purchasers to pay a smaller marginal price on segments of their load and for decreasing clearing prices in an electricity market. (Philpott: abstract, page 489 col. 2 paragraphs 2-4) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Philpott with the teachings of Ilic in view of Hao to achieve the aforementioned benefits.
Ilic in view of Hao further in view of Philpott further teaches:
responsive to the sending of the parameter vector, receiving a clearing price from the coordinator;
Ilic teaches an electricity market at a secondary level which receives electricity bids and sends market prices based on those bids to one or more primary level local modules. (Ilic: paragraph [0061, 75-76], Figs. 3, 5) Hao further teaches the creation of a clearing price which is based on the one or more bids, and is sent to the market participants. (Hao: paragraphs [0012-14, 32-33, 36-38, 42-43, 47], Fig. 2, 3) The motivation to combine Hao persists. Philpott further teaches that a clearing price sent to bidders may be 
and responsive to the receiving of the clearing price, sending a signal to cause actuation of the load during the finite time period.  
 Ilic teaches that, responsive to a receipt of a clearing price (and an indication that the user has purchased an amount of energy for which the user has bid), the user's loads may be controlled during the proper time period. (Ilic: paragraphs [0014, 17, 25-27, 45, 54, 66-67, 75-76], Figs. 3, 5)
As per claim 2, Ilic in view of Hao further in view of Philpott teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the clearing price  is based at least in part on the bid and on bids received from a plurality of additional loads.  
 Ilic teaches that the system may receive a clearing price from one or more energy suppliers (at a tertiary level), wherein the price is not known at the time of the model creation. (Ilic: paragraphs [0061-63, 97-100], Figs. 3, 4, 5, 7) Philpott further teaches that a clearing price sent to bidders may be based upon the received bid as well as multiple other bids received. (Philpott: page 489, col. 2 paragraph 2; page 490 col. 1 paragraph 3; page 494 col. 2 paragraph 3; page 496 col. 1 paragraph 2) The motivation to combine Philpott persists.  Hao also teaches that the clearing price may be based on a maximum feeder power constraint. (Hao: paragraphs [0059, 82]) The motivation to combine Hao persists.
As per claim 4, Ilic in view of Hao further in view of Philpott teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the energy response is a function based on at least one or more of the following: a consumption state of the load, an air temperature, and/or an inner mass temperature.
 Ilic teaches that the mathematical model may be based on a consumption state of the load as well as an air temperature/inner mass temperature. (Ilic: paragraph [0045, 71, 94])
As per claim 6, Ilic in view of Hao further in view of Philpott teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the energy response is based at least in part on an equivalent thermal parameter model and a control policy indicating one or more power states for the load.  
 Ilic teaches that the energy response function may be based on an equivalent thermal parameter model which dictates whether a load should be turned on or off. (Ilic: paragraphs [0044, 47, 70-73])
As per claim 8, Ilic in view of Hao further in view of Philpott teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the bid includes two or more prices and two or more respectively corresponding quantities.  
 Ilic teaches that the bid may comprise prices and corresponding quantities for energy purchase. (Ilic: paragraphs [0084-87, 99])
As per claim 13, Ilic in view of Hao further in view of Philpott teaches all of the limitations of claim 1, as outlined above, and further teaches:
One or more computer-readable storage media storing computer-executable instructions that when executed by a computer, cause the computer to perform the method of claim 1.  
 Ilic teaches that the system and method may be implemented via a computer encoded with software and therefore teaches a non-transitory computer readable medium storing instructions that when executed by a computer cause the system to perform the outlined functions. (Ilic: paragraph [0045, 55]) See above for teachings of the method of claim 1.
As per claim 14, Ilic teaches:
An apparatus comprising:
Ilic teaches a system and method for controlling one or more loads, which may be thermostatic. (Ilic: abstract, paragraphs [0025, 47,70])
at least one sensor configured to generate temperature data used to determine an energy response;
Ilic teaches one or more sensors which may sense temperature data. (Ilic: paragraph [0049], Figs. 2, 4) Ilic further teaches that this data may be used to determine the energy response model. Id.
a network adapter;
Ilic teaches that the aggregator module may send the bids to the power generator over the internet and therefore teaches a network adapter configured to transmit the bid to the coordinator. (Ilic: paragraph [0027, 46-47, 61, 62, 78], Figs, 2-5)
at least one processor;
Ilic teaches one or more processors. (Ilic: paragraph [0050-52], Figs 2, 4)
and  computer-readable storage media storing computer-executable instructions that when executed by the processors, cause the apparatus to perform a method of operating a load, 
Ilic teaches that the system and method may be implemented via a computer encoded with software and therefore teaches a non-transitory computer readable medium storing instructions that when executed by a computer cause the system to perform the functions of the system. (Ilic: paragraph [0045, 55]) Ilic teaches that the method performed may comprise operation of a load. (Ilic: paragraphs [0014, 17, 25-27, 45, 54, 66-67, 75-76], Figs. 3, 5)
the computer-executable instructions comprising: instructions that cause the apparatus to determine an energy response function characterized by a parameter vector; 
 Ilic teaches that the system and method may create a mathematical model of energy usage as a function of cost for one or more loads which receive power from a power grid at an end user location, wherein the function may be characterized by a parameter vector (a set of energy amounts demanded each of which is correlated to a given energy price). (Ilic: paragraph [0050, 94-99], Figs. 2, 3, 7)
With respect to the following limitation:
instructions that cause the apparatus to, with the network adapter, send the parameter vector as a bid for power for a time period to a coordinator;
 Ilic teaches that, based on mathematical model created, a bid for power for a finite period of time may be submitted to an energy supplier. (Ilic: paragraph [0094-99, 104], Fig. 7)
To the extent that Ilic does not explicitly teach that the bid is sent in vector form, Hao teaches this element. Hao teaches that a bid for power may be sent in the form of a set of power amounts demanded (a vector) each of which correlates with a corresponding price of a set of prices, at which the power amount should be demanded. (Hao: paragraph [0069]) Hao teaches combining the above elements with the teachings of Ilic for the benefit of reducing transaction costs. Id. Hao further teaches the benefits of overcoming the inefficiencies caused by separate auctions for individual electricity market commodities and lack of optimized scheduling and pricing in an electricity market. (Hao: paragraph [0018]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hao with the teachings of Ilic to achieve the aforementioned benefits.
To the extent that Ilic in view of Hao does not explicitly teach that the structure of the energy function is submitted, Philpott teaches this element. Philpott teaches, in the context of parameterized bidding of energy demand into a market coordinator, that a structure of a given energy function may accompany a bid. (Philpott: page 495, col. 2 showing the submission of p(q) and its structure between given ranges of values) Philpott teaches combining the above elements with the teachings of Ilic in view of Hao for the benefit of allowing purchasers to pay a smaller marginal price on segments of their load and for decreasing clearing prices in an electricity market. (Philpott: abstract, page 489 col. 2 paragraphs 2-4) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Philpott with the teachings of Ilic in view of Hao to achieve the aforementioned benefits.
Ilic in view of Hao further in view of Philpott further teaches:
instructions that cause the apparatus to receive a clearing price from the coordinator;
Ilic teaches an electricity market at a secondary level which receives electricity bids and sends market prices based on those bids to one or more primary level local modules. (Ilic: paragraph [0061, 75-76], Figs. 3, 5) Hao further teaches the creation of a clearing price which is based on the one or more bids, and is sent to the market participants. (Hao: paragraphs [0012-14, 32-33, 36-38, 42-43, 47], Fig. 2, 3) The motivation to combine Hao persists. Philpott further teaches that a clearing price sent to bidders may be based upon the received bid as well as multiple other bids received. (Philpott: page 489, col. 2 paragraph 2; page 490 col. 1 paragraph 3; page 494 col. 2 paragraph 3; page 496 col. 1 paragraph 2) The motivation to combine Philpott persists.
and instructions that cause the apparatus to, responsive to receiving the clearing price, send a signal to cause an actuator to actuate the load during the time period.  
 Ilic teaches that, responsive to a receipt of a clearing price (and an indication that the user has purchased an amount of energy for which the user has bid), the user's loads may be controlled during the proper time period. (Ilic: paragraphs [0014, 17, 25-27, 45, 54, 66-67, 75-76], Figs. 3, 5)
As per claim 25, Ilic in view of Hao further in view of Philpott teaches all of the limitations of claim 14, as outlined above, and further teaches:
wherein the clearing price is based at least in part on a feeder power constraint.  
Hao, however, teaches that a price for energy may be set such that the amount of energy sold at this price will not exceed a feeder power constraint. (Hao: paragraph [0038-39, 49, 59, 82-87]) The motivation to combine Hao persists.  
As per claim 26, Ilic in view of Hao further in view of Philpott teaches all of the limitations of claim 14, as outlined above, and further teaches:
wherein the energy response is a function based on at least one of: a consumption state of the load, an air temperature generated by the at least one sensor, or an inner mass temperature generated by the at least one sensor.  
 Ilic teaches that the mathematical model may be based on a consumption state of the load as well as an air temperature/inner mass temperature. (Ilic: paragraph [0045, 71, 94])
As per claim 27, Ilic in view of Hao further in view of Philpott teaches all of the limitations of claim 14, as outlined above, and further teaches:
wherein the energy response is a function of a user response parameter relating energy price to a user comfort level selecting using a user preference control coupled to the apparatus.  
 Ilic teaches that the energy response function may be based on a user response parameter which relates price to comfort level. (Ilic: paragraphs [0044, 47, 70-72])
As per claim 29, Ilic in view of Hao further in view of Philpott teaches all of the limitations of claim 14, as outlined above, and further teaches:
wherein the computer-executable instructions further comprise instructions causing the apparatus to send the signal to a plurality of thermostatically-controlled loads.  
 Ilic teaches that, responsive to a receipt of a clearing price (and an indication that the user has purchased an amount of energy for which the user has bid), the user's loads may be controlled during the proper time period. (Ilic: paragraphs [0014, 17, 25-27, 45, 54, 66-67, 75-76], Figs. 3, 5) Ilic teaches a number of loads. (Ilic: paragraph [0050], Fig. 2) Ilic further teaches that the loads may be thermostatically controlled, homogenous loads. (Ilic: paragraph [0023-24, 70, 79, 82, 83])
As per claim 30, Ilic in view of Hao further in view of Philpott teaches all of the limitations of claim 14, as outlined above, and further teaches:
means for determining the energy response function.   
 Ilic teaches that the system and method may create a mathematical model of energy usage as a function of cost for one or more loads which receive power from a power grid at an end user location, wherein the function may be characterized by a parameter vector (a set of energy amounts demanded each of which is correlated to a given energy price). (Ilic: paragraph [0050, 94-99], Figs. 2, 3, 7)
Claims 5 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ilic in view of Hao further in view of Philpott and further in view of Chassin et al. (U.S. PG Pub. NO. 20100106332; hereinafter "Chassin").
As per claim 5, Ilic in view of Hao further in view of Philpott teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
wherein the energy response is a function of a user response parameter selected using a touch screen display, the user response parameter relating energy price, and a selected user comfort level.  
 Ilic teaches that the energy response function may be based on a user response parameter which relates price to comfort level. (Ilic: paragraphs [0044, 47, 70-72])
Chassin, however, teaches that a user's comfort setting vis a vis prices may be received at a touchscreen. (Chassin: paragraph [0144]) It can be seen that each element is taught by either Ilic, or by Chassin. Receiving such information at a touch screen, as taught by Chassin does not affect the normal functioning of the elements of the claim which are taught by Ilic. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Chassin with the teachings of Ilic since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
As per claim 28, Ilic in view of Hao further in view of Philpott teaches all of the limitations of claim 14, as outlined above. With respect to the following limitation:
a touch screen display providing a user preference control and a temperature control;
 Ilic teaches that the energy response function may be based on a user response parameter which relates price to comfort level. (Ilic: paragraphs [0044, 47, 70-72])
Chassin, however, teaches that a user's comfort setting vis a vis prices may be received at a touchscreen. (Chassin: paragraph [0144]) It can be seen that each element is taught by either Ilic, or by Chassin. Receiving such information at a touch screen, as taught by Chassin does not affect the normal functioning of the elements of the claim which are taught by Ilic. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Chassin with the teachings of Ilic since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Ilic in view of Chassin further teaches:
and wherein the computer-executable instructions further comprise instructions that cause the apparatus to determine an energy response function based on a desired room air temperature and a desired comfort level selected using the touch screen display.  
Ilic teaches that the energy response function may be based on a user response parameter which relates price to comfort level. (Ilic: paragraphs [0044, 47, 70-72])
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ilic in view of Chassin.
As per claim 17, Ilic teaches all of the limitations of claim 15, as outlined above, but does not appear to explicitly teach:
wherein the determining the clearing price comprises producing a demand curve by ordering the received bids according to their respective prices.  
 Chassin, however, teaches that received bids may be sorted by price to create one or more demand curves for demand of energy. (Chassin: paragraph [0375]) It can be seen that each element is taught by either Ilic, or by Chassin. Ordering the received bids to produce the demand curve as taught by Chassin does not affect the normal functioning of the elements of the claim which are taught by Ilic. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ilic in view of Hao.
As per claim 18, Ilic teaches all of the limitations of claim 15, as outlined above, but does not appear to explicitly teach:
comparing a total quantity of power bid for the plurality of loads to a feeder power constraint representing the maximum power to be generated during the bidding time period;
 Hao, however, teaches that a price for energy may be set such that the amount of energy sold at this price will not exceed a feeder power constraint. (Hao: paragraph [0038-39, 49, 59, 82-87]) Hao teaches combining the above elements with the teachings of Ilic for the benefit of reducing transaction costs. Id. Hao further teaches the benefits of overcoming the inefficiencies caused by separate auctions for individual electricity market commodities and lack of optimized scheduling and pricing in an electricity market. (Hao: paragraph [0018]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hao with the teachings of Ilic to achieve the aforementioned benefits.
Ilic in view of Hao further teaches:
and based on the comparing: if the total quantity of power bid is less than the feeder power constraint, then selecting the clearing price based on a wholesale market price, and 
if the total quantity of power bid is greater than the feeder power constraint, then selecting the clearing price such that the power consumed by bids exceeding the clearing price does not exceed the feeder power constraint.  
 Hao, however, teaches that a price for energy may be set such that the amount of energy sold at this price will not exceed a feeder power constraint. (Hao: paragraph [0038-39, 49, 59, 82-87]) The motivation to combine Hao persists. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ilic in view of Hao further in view of Philpott.
As per claim 19, Ilic teaches all of the limitations of claim 15, as outlined above. With respect to the following limitation:
wherein each of the plurality of received bids includes an energy to price function according to a parameter vector, and
 Ilic teaches that, based on mathematical model created, a bid for power for a finite period of time may be submitted to an energy supplier. (Ilic: paragraph [0094-99, 104], Fig. 7)
To the extent that Ilic does not explicitly teach that the bid is sent in vector form, Hao teaches this element. Hao teaches that a bid for power may be sent in the form of a set of power amounts demanded (a vector) each of which correlates with a corresponding price of a set of prices, at which the power amount should be demanded. (Hao: paragraph [0069]) Hao teaches combining the above elements with the teachings of Ilic for the benefit of reducing transaction costs. Id. Hao further teaches the benefits of overcoming the inefficiencies caused by separate auctions for individual electricity market commodities and lack of optimized scheduling and pricing in an electricity market. (Hao: paragraph [0018]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hao with the teachings of Ilic to achieve the aforementioned benefits.
To the extent that Ilic in view of Hao does not explicitly teach that the structure of the energy function is submitted, Philpott teaches this element. Philpott teaches, in the context of parameterized bidding of energy demand into a market coordinator, that a structure of a given energy function may accompany a bid. (Philpott: page 495, col. 2 showing the submission of p(q) and its structure between given ranges of values) Philpott teaches combining the above elements with the teachings of Ilic in view of Hao for the benefit of allowing purchasers to pay a smaller marginal price on segments of their load and for decreasing clearing prices in an electricity market. (Philpott: abstract, page 489 col. 2 paragraphs 2-4) Therefore, before the effective filing date of the claimed invention, it would have been obvious to 
Ilic in view of Hao further in view of Philpott further teaches:
wherein the parameter vector is substantially identical for each of the respective loads.  
Ilic teaches an electricity market at a secondary level which receives electricity bids and sends market prices based on those bids to one or more primary level local modules. (Ilic: paragraph [0061, 75-76], Figs. 3, 5) Hao further teaches the creation of a clearing price which is based on the one or more bids, and is sent to the market participants. (Hao: paragraphs [0012-14, 32-33, 36-38, 42-43, 47], Fig. 2, 3) The motivation to combine Hao persists. Philpott further teaches that a clearing price sent to bidders may be based upon the received bid as well as multiple other bids received. (Philpott: page 489, col. 2 paragraph 2; page 490 col. 1 paragraph 3; page 494 col. 2 paragraph 3; page 496 col. 1 paragraph 2) The motivation to combine Philpott persists. In teaching that each vector may be of the same form, Ilic in view of Hao further in view of Philpott teaches that the vectors may be "substantially identical." Examiner respectfully notes the breadth of this term (no specific similarities are required, therefore being of the same form teaches vectors which are "substantially identical") 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628